    Case 2:19-cv-21492-MCA-MAH Document 12 Filed 04/22/21 Page 1 of 3 PageID: 150




Record/FILE ON DEMAND                                           ,. . 1 ·.
                                                                p;:~ l
                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW .Ilyft~JriM\                 2 2 A \Q: 14 t

Marlon A. Pena,                                      CASE NO.: 2:19-cv-21492-MCA-MAH

                      Petitioner,

           vs.                                     AMENDMENT
                                                   NOTICE OF APPEAL

TD AUTO FINANCE LLC; et al.;

                      Respondent(s).


Notice is hereby given that Petitioner Marlon A. Pena, hereby appeals to the United States

Court of Appeals for the Circuit from the order of this Court filed and entered on March 16,

2021 (Doc 9) denying Petitioner Motion for Reconsideration filed and entered on August 27,

2020 (Doc. 5). Marlon A. Pena, hereby appeals from the July 28, 2020 (Doc.4) order

dismissing the application for confirmation I hereby certify that the appeal is not taken for

purposes of delay and that the evidence presented is substantial proof of fact material in the

proceeding supported by law (Federal Arbitration Act "9 USC§ 9-16 and the Bradley

 Cristopher Stark Act, a Private Law passed by congress - Exhibit           F filed On the record on 10-

 16-2020). DATED this J..Lday of April, 2021.

RESPECTFULLY PRESENTED,

                                                                                     "Without Prejudice"


                                              ~
                                               ~               non assumpsit 1/-/,p'l._/
                                               ~~nA. Pena, Propria Persona, Sui Juris
                                                 All Natural Rights Explicitly Reserved and Retained
                                                                        u.c.c. 1-207/1-308, 1.103.6
                                             c/o 1170 Main St Apt 25, River Edge, New Jersey 07661
                                                                                   Ph. 347-283-3737



                                           Page 1 of2
    Case 2:19-cv-21492-MCA-MAH Document 12 Filed 04/22/21 Page 2 of 3 PageID: 151




                                  CERTIFICATE OF SERVICE

       Petitioner, HEREBY CERTIFY that a true and correct copy of this Notice has been mailed to all

parties on the service list via: UNITED STATES POST OFFICE by the UNITED STA TES POSTAL

SERVICE via Certified Mail on April 15 , 2021.

SENT TO:

BROWN & CONNERY LLP
Attn: Jeffrey R. Johnson
c/o 360 Haddon Avenue
Westmont, New Jersey 08 l 08
Certified Mail No. 7020 0640 0001 7257 5448
Counsel for Respondent TD AUTO FINANCE LLC.




                                                                                 "Without Prejudice"

                                                   dL ~                          non assumpsit l./-fJ- '- \
                                                           Mirlon A. Pena, Propria Persona, Sui Juris
                                                  All Natural Rights Explicitly Reserved and Retained
                                                                         u.c.c. 1-207/1-308, 1.103.6
                                              c/o 1170 Main St Apt 25, River Edge, New Jersey 07661
                                                                                    Ph. 347-283-3737




                                            Page 2 of2
                                                          Case 2:19-cv-21492-MCA-MAH Document 12 Filed 04/22/21 Page 3 of 3 PageID: 152




                                                                                                                                                                                          \
                                                                                                                                                                                          I




                                                                        I I 111~= :~
                             •• 's ••    :..r ~•': .,·, -"'

\!larlon A. Pena                                                                                                                                              ~ct rnrttie
                                                                                                                                                             BLVER EDGE NJ
                                                                                                                                                                              PAID    J
                                                                                                                                                                                      t
-.;/o 1170 Main:§t Apt.1,5,
                 i,.,c.W;'     ::r                                                     If                                      -//Jrllllllll/1111
                                                                                                                                                             07661
                                                                                                                                                             APR 17N 21
                                                                                                                                                             AMOU T
                                                                                                                                                                          '
                                                                                                                                                                                      I   i



River Eqge,~ Je~Y 07661
   .. -
           ...
                      :       <(
                               .,...,.
                                                                      7020 064 • 0 •• 1 7257 5455
                                                                                                                      1000
                                                                                                                                          07102                 $4.15
                                                                                                                                                             R2303S.1:~~24•1_o   a    j
                                                                                                                                                                                     11
                                                                                                                                                  ---·   ---

                                                                                                                UNITED STATES DISTRICT COURT
                                                                                                                JF NEW JERSEY
                                                                                                                50 Walnut Street
                                                                                                                \Jewark, NJ 07rn2

                                                                                                                                                                                      I
                                                                                                                                                                                     .I
                                                                                                                                                                                      f


                                                                                                1   !11ul11J 11, 1n 11 jljil1u 1ulll1II lj, J11111 l'IJi1Ji1h111p Iil11               II
                                                                           · - - - - - - - - - - - - --------                  -
